United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1536
                                    ___________

Elizabeth McCray,                        *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Missouri.
                                         *
Chrysler LLC,                            * [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: June 23, 2010
                                 Filed: June 30, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Elizabeth McCray appeals the grant of summary judgment entered by the
District Court1 in favor of her former employer, Chrysler LLC, on her Title VII claims
of racial discrimination, harassment, and retaliation. The District Court's summary
judgment decision rested upon a determination that it was beyond genuine dispute that
McCray had knowingly and voluntarily agreed to a written release waiving her Title
VII claims against Chrysler. Upon de novo review, see Sutherland v. Mo. Dep't of
Corr., 580 F.3d 748, 750 (8th Cir. 2009), we agree with the District Court's reasoning,

      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
see Warnebold v. Union Pac. R.R., 963 F.2d 222, 223–24 (8th Cir. 1992) (affirming
summary judgment for employer on involuntarily terminated former employee's
discrimination claims; agreeing with the district court that the former employee's
waiver of claims was knowing and voluntary where he had executed a release despite
having discrimination claims pending before federal agency, the release was written
in clear and unambiguous language, and the release was supported by consideration).
Accordingly, we affirm.
                       ______________________________




                                        -2-